MEMORANDUM*
1. Mohammadzadeh voluntarily gave up his visa to Romania, so petitioners are ineligible for asylum. See Vang v. INS, 146 F.3d 1114, 1117 (9th Cir.1998).
2. Petitioners are also necessarily ineligible for withholding of removal. See Farah, v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
3. Petitioners’ claims for relief under the Convention Against Torture fail because a reasonable adjudicator would not be compelled to find that it’s more likely than not that they would be tortured if removed. See 8 C.F.R. § 1208.16(c)(2).
4. Petitioners don’t point to any specific translation errors, so they can’t show that “a better translation would have made a difference in the outcome of the hearing.” Acewicz v. INS, 984 F.2d 1056, 1063 (9th Cir.1993).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.